
	
		I
		111th CONGRESS
		2d Session
		H. R. 5950
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to count
		  a period of observation status in a hospital exceeding 24 hours toward
		  satisfying the 3-day inpatient hospital requirement for coverage of skilled
		  nursing facility services under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Medicare Coverage
			 Act of 2010.
		2.Counting a period
			 of observation status in a hospital exceeding 24 hours toward the 3-day
			 inpatient hospital requirement for coverage of skilled nursing facility
			 services under Medicare
			(a)In
			 generalSection 1861(i) of
			 the Social Security Act (42 U.S.C. 1395x(i)) is amended by adding at the end
			 the following: For purposes of this subsection, an individual who is in
			 a period of observation status in a hospital that exceeds 24 hours shall be
			 deemed to have been an inpatient during such period of observation status and
			 the individual’s leaving the hospital after such period of status shall be
			 treated as a discharge from the hospital..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to periods
			 of observation status beginning on or after January 1, 2010, but applies to a
			 period of post-hospital extended care services that was completed before the
			 date of the enactment of this Act only if an administrative appeal is or has
			 been made with respect to such services not later than 90 days after the date
			 of the enactment of this Act. Notwithstanding any other provision of law, the
			 Secretary of Health and Human Services may implement such amendment through an
			 interim final regulation, program instruction, or otherwise.
			
